     Case 3:18-cv-00387-HDM-WGC Document 32 Filed 04/19/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    CESAR CONTRERAS-ARMAS,                         Case No. 3:18-cv-00387-HDM-WGC
12                      Petitioner,                  ORDER
13           v.
14    RENEE. BAKER, et al.,
15                      Respondents.
16

17          Respondents having filed an unopposed motion for enlargement of time (second request)

18   (ECF No. 31), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (second request) (ECF No. 31) is GRANTED. Respondents will have up to and including

21   May 6, 2021, to file a response to the second amended petition (ECF No. 28).

22          DATED: April 19, 2021.
23                                                             ______________________________
                                                               HOWARD D. MCKIBBEN
24                                                             United States District Judge
25

26

27

28
                                                     1
